Citation Nr: 1829422	
Decision Date: 06/01/18    Archive Date: 06/27/18

DOCKET NO.  14-40 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	James M. McElfresh II, Agent


ATTORNEY FOR THE BOARD

B. Berry, Counsel




INTRODUCTION

The Veteran served on active duty from December 1942 to November 1945.  He died in July 2013.  The Appellant is the Veteran's surviving spouse.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran died in July 2013; his death certificate shows that the cause of death was myocardial infarction due to coronary artery disease.  

3.  The Veteran was service-connected for the following disabilities at the time of his death: psychoneurosis anxiety state, 0 percent disabling and left variocelle, 0 percent disabling.

4.  The evidence indicates that the Veteran's cause of death was not manifested during a period of active military service and it has not otherwise been shown to be related to active military service or service-connected psychoneurosis anxiety.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1110 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant contends that service connection for the cause of the veteran's death is warranted because the veteran's service-connected mental disorder caused or contributed substantially to his cause of death, coronary artery disease and myocardial infarction.  

The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one that contributed substantially or materially to death, combined to cause death, and aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.  Generally, in order to establish service connection for the cause of death, there must be (1) evidence of death; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and death.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

A certificate of death confirms that the Veteran died in July 2013 and lists the cause of death as myocardial infarction due to coronary artery disease.  At the time of his death, the Veteran was service-connected for psychoneurosis anxiety state and left ovariocele, both rated as 0 percent disabling.

With respect to the issue of whether the Veteran's service-connected psychoneurosis anxiety state substantially contributed to the Veteran's cause of death, the preponderance of the evidence shows that the Veteran's connected psychoneurosis anxiety was not the principal or contributory cause of death.  In this regard, a VA examiner in July 2016 provided the medical opinion that it is less likely than not that the Veteran's service-connected psychoneurosis anxiety state contributed substantially or materially to any of the disease processes that caused his death (i.e., myocardial infarction, coronary artery disease).  The VA physician noted that he reviewed the articles and he determined that the articles were not relevant, did not draw a causal relationship between mental health problems and cardiac disorders, or were not made with scientific peer-reviewed conclusions.  He observed that there were a variety of articles from largely very old sources, some of which attempt to draw conclusions regarding mental health issues being the cause of later cardiac conditions, but he concluded that none of them were of real evidentiary value.  The physician also noted that the Appellant reported the Veteran developed coronary artery disease and congestive heart failure late in life, about 1998 and the Veteran died at the age of 92 of coronary artery disease and myocardial infarction.  He explained that the development of cardiac disease is very common in patients of this age.  Current literature reveals that the major risk factors for coronary heart disease and myocardial infarction are: smoking, obesity, family history of heart disease, age over 45 years, diabetes, hypertension, and hypercholesterolemia.  Psychoneurosis is not among them.  

The Appellant submitted additional evidence in support of her claim.  In February 2017, the VA physician reviewed the additional evidence and determined it did not shed any more light on the issue at hand.  He explained that it has long been known that any form of psychological stress produces a release of stress hormones in the human body, and they are well known to arouse the autonomic nervous system, causing transient elevation in blood pressure and pulse rate.  He added that there is, however, no well accepted evidence of documented and established causation of coronary artery disease or myocardial infarction by psychological stress alone.  The physician concluded that it is not likely that the Veteran's psychological condition could have contributed significantly to his ultimate death of myocardial infarction from coronary artery disease at the age of 92.  Therefore, he provided the opinion that it is less likely than not that the Veteran's service-connected psychoneurosis caused, contributed substantially or materially to any of the disease processes that caused his death (i.e., a myocardial  infarction or coronary artery disease).  

The Board finds that the medical opinions provided in July 2016 and February 2017 are persuasive and probative as to the issue on appeal.  These opinions clearly were based upon full consideration of the record, to include the Veteran's documented medical history, the Appellant's lay assertions, and medical articles and literature associated in the claims file.  The VA opinions are supported by full, clearly-stated rationale and discussed current literature relevant to the issue of whether the Veteran's service-connected psychoneurosis anxiety state was the principal or contributory cause of death.

The Board also considered whether the evidence otherwise links the Veteran's active military service to the cause of his death.  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  38 C.F.R. § 3.303.  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Furthermore, arteriosclerosis and cardiovascular-renal disease may be presumed to have been incurred in service if it manifested to a compensable degree within one year of discharge from service.  38 U.S.C. § 1112 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).  Service connection also may be established on a secondary basis for disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310.
In this case, the Veteran's service treatment records do not show treatment for or a diagnosis of any heart disorder to include coronary artery disease during service.  The November 1945 separation examination reveals that the Veteran's cardiovascular system was normal.  A July 1947 VA examination reveals that his cardiovascular system was evaluated as normal.  The medical evidence of record does not document when the Veteran was first diagnosed with coronary artery disease after military service; however, the Appellant indicated that the Veteran was diagnosed with coronary artery disease, in approximate 1998.  Furthermore, the claims file does not contain any medical opinion linking the Veteran's coronary artery disease to his active military service.  

With respect to the issue of whether the Veteran's coronary artery disease was secondary to his service-connected psychoneurosis anxiety, the claims file contains a negative medical.  Specifically, a VA physician in February 2018 provided the opinion that the Veteran's psychiatric condition is not a cause of the Veteran's coronary artery disease and subsequent myocardial infarction and the psychiatric disorder less likely as not aggravated the Veteran's coronary artery disease.  He referenced the medical opinions he provided in July 2016 and February 2017, along with the review of the literature provided by the Appellant's representative.  The physician emphasized that the Veteran served in the military from 1942-1945 and then at an advanced age developed coronary artery disease and died at age 92 of myocardial infarction.  As noted previously, the development of cardiac disease is extremely common in patients of this age.  The examiner also reiterated that psychoneurosis-anxiety is not among the major risk factors for coronary artery disease and myocardial infarction according to scientific literature.  The examiner further explained that similarly, there is no evidence in peer-reviewed current literature of any documented aggravation of coronary artery disease by the Veteran's psychoneurosis anxiety.  The Board finds that this medical opinion is persuasive as he provided a clear rationale for his opinion based on the evidence of record and current medical literature.  

The Board acknowledges that the Appellant provided a lay opinion that the Veteran's psychoneurosis-anxiety substantially contributed to the cause of his death.  However, lay assertions regarding certain medical matters, such as an opinion whether the Veteran's psychoneurosis-anxiety substantially contributed to the cause of death or caused or aggravated his coronary artery disease, fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428  (2011). The Appellant is not a licensed health care professional; therefore, the lay evidence offered by her is not competent evidence and does not tend to establish a relationship between the Veteran's service-connected psychoneurosis-anxiety and the cause of death.

In conclusion, the Board finds that the evidence of record indicates that the cause of the Veteran's death was unrelated to his service, to include his service-connected psychoneurosis-anxiety.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  Accordingly, entitlement to service connection for the cause of the Veteran's death is not warranted.


					ORDER

Entitlement to service connection for cause of the Veteran's death is denied.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


